DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informality: page 6, paragraph [0038], line 2, “33 an” should be “33, an”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii, Yasumasa (EP 2 871 529 A1; cited in IDS filed 6/21/2022).
Regarding claim 1, Fujii discloses a developing device 19 detachably supported by an image forming apparatus 1 (paragraphs [0065]-[0066]); Figs. 1-2), comprising: a housing 25 that can store developer inside the housing 25 (paragraph [0077]); at least one rotating member 34 rotatably provided for the housing 25 (paragraphs [0084] and [0086]; Figs. 2-3); a first support shaft A1 composed of a conductive member and disposed at an axial end of the rotating member 34 (paragraphs [0112], [0128]-[0129], [0152], and [0171]; Fig. 3); and a support member 43 including a first bearing portion 63 that supports the first support shaft A1 and constituting a side face of the housing 25 in an axial direction of the rotating member 34 (Fig. 3), wherein the first bearing portion 63 includes a first guide portion protruding outward from an outer surface of the support member 43 and configured to be guided to an installation position of the developing device 19 during installation of the developing device 19 in the image forming apparatus 1 (paragraphs [0195] and [0205]-[0210]; Figs. 1-3).
Regarding claim 2, Fujii discloses wherein the rotating member 34 is a developing roller (paragraph [0084]).
Regarding claim 3, Fujii discloses wherein the first guide portion 63 is composed of a conductive member and is in contact with a supply terminal for a developing bias provided for the image forming apparatus 1 when the developing device 19 is installed and located at the installation position (paragraphs [0128] and [0152]).
Regarding claim 4, Fujii further discloses: a supply roller 33 rotatably provided for the housing and disposed parallel to the developing roller 34 at a position facing and adjacent to the developing roller 34 (paragraph [0087]; Figs. 3 and 4), wherein the developing roller 34 is disposed in the housing 25 on a side in a direction of insertion along which the developing device 19 is inserted to the installation position during the installation of the developing device 19, the supply roller 33 is disposed in the housing 25 on a side in a direction opposite the direction of insertion, the supply roller 33 includes a second support shaft A2 composed of a conductive member and disposed at an axial end of the supply roller 33 (paragraphs [0112], [0128]-[0129], [0152], and [0171]), the support member 43 includes a guide member 62 supporting the second support shaft A2 and configured to guide the developing device 19 to the installation position, and the guide member 62 includes: a connection portion 65 connected to a shaft end of the second support shaft A2 that passes through a bearing bore formed in the support member 43 and that protrudes outward from the outer surface of the support member 43 (Fig. 3); and a second guide portion 61 configured to be guided to the installation position during the installation (paragraphs [0195] and [0205]-[0210]; Figs. 1-3).
Regarding claim 5, Fujii discloses wherein the second guide portion 61 is disposed at a position away from the connection portion 65 in the direction opposite the direction of insertion (Fig. 3).
Regarding claim 6, Fujii discloses wherein the second guide portion 61 is composed of a conductive member and is in contact with a supply terminal for a supply bias provided for the image forming apparatus 1 when the developing device 19 is installed and located at the installation position (paragraphs [0128]-[0130]). 
Regarding claim 7, Fujii discloses an image forming apparatus 1 comprising: the developing device 19; and a photoconductor drum 20 having a surface on which a toner image is formed through a development process performed by the developing device 19 (paragraphs [0066] and [0076]; Fig. 1).
Claim(s) 1-2, 4-5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukasawa et al. (US Pat. Pub. No. US 2021/0018859 A1; cited in IDS filed 6/21/2022)
Regarding claim 1, Fukasawa et al. discloses a developing device 8 detachably supported by an image forming apparatus 1 (Figs. 1 and 3), comprising: a housing 28 that can store developer inside the housing 28 (paragraph [0167] and Fig. 4); at least one rotating member 6 rotatably provided for the housing 28 (Fig. 7); a first support shaft composed of a conductive member and disposed at an axial end of the rotating member 6 (paragraph [0167] and Fig. 8B); and a support member 70 including a first bearing portion 68 that supports the first support shaft and constituting a side face of the housing 28 in an axial direction of the rotating member 6 (Fig. 8B), wherein the first bearing portion 68 includes a first guide portion 68a protruding outward from an outer surface of the support member 70 and configured to be guided to an installation position 35 of the developing device 8 during installation of the developing device 8 in the image forming apparatus 1 (paragraphs [0140]-[0143] and [0155]-[0160]; Figs. 2A, 3, 6B and 7).
Regarding claim 2, Fukasawa et al. discloses wherein the rotating member 6 is a developing roller (paragraph [0167]).
Regarding claim 4, Fukasawa et al. further discloses: a supply roller 26 rotatably provided for the housing 28 and disposed parallel to the developing roller 6 at a position facing and adjacent to the developing roller 6 (Fig. 4), wherein the developing roller 6 is disposed in the housing 28 on a side in a direction of insertion along which the developing device 8 is inserted to the installation position 35 during the installation of the developing device 8 (Fig. 10A), the supply roller 26 is disposed in the housing 28 on a side in a direction opposite the direction of insertion (Figs. 4 and 10A), the supply roller 26 includes a second support shaft composed of a conductive member and disposed at an axial end of the supply roller 26 (paragraph [0167]), the support member 70 includes a guide member 68b supporting the second support shaft and configured to guide the developing device 8 to the installation position 35, and the guide member 68b includes: a connection portion connected to a shaft end of the second support shaft that passes through a bearing bore formed in the support member 70 and that protrudes outward from the outer surface of the support member 70 (Fig. 8B); and a second guide portion 68b configured to be guided to the installation position 35 during the installation (Figs. 3, 8B, 10A and 10B).
Regarding claim 5, Fukasawa et al. discloses wherein the second guide portion 68b is disposed at a position away from the connection portion in the direction opposite the direction of insertion (Figs. 3, 8B, 10A and 10B).
Regarding claim 7, Fukasawa et al. discloses an image forming apparatus 1 comprising: the developing device 8; and a photoconductor drum 4 having a surface on which a toner image is formed through a development process performed by the developing device 8 (paragraph [0119] and Fig. 4).
Regarding claim 8, Fukasawa et al. further discloses a drum unit (a cartridge tray) 3 by which the photoconductor drum 4 is rotatably supported (Fig. 5, 6A and 10A), wherein the drum unit 3 includes a support portion 33 configured to guide the developing device 8 to the installation position during the installation and supporting the developing device 8 at the installation position, and the support portion 33 includes a guide groove configured to guide the first guide portion to the installation position 35 during the installation (Fig. 10A).

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itabashi (US Pat. Pub. No. US 2020/0310343 A1) discloses an image forming apparatus comprising: a developing device including a developing roller, a support shaft, and a guide portion; and a drum unit including a photoconductor drum and a support portion configured to guide the developing device.
Uohashi et al. (US Pat. Pub. No. US 2021/0397121 A1) discloses an image forming apparatus comprising: a developing device including a developing roller, a supply roller; a support shaft, and a guide portion; and a drum unit including a photoconductor drum and a support portion configured to guide the developing device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
October 4, 2022